Citation Nr: 1039858	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-39 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left 
testicle mass removal.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disorder to 
include chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to July 
1984 and from   May 1985 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the Veteran's requests to reopen 
his claim for service connection for an acquired psychiatric 
disorder to include PTSD and depression.

The Veteran also appeals an October 2008 rating decision that 
denied his claim for a compensable rating for residuals of a mass 
removal from his left testicle, among other claims.  In addition, 
the Veteran appeals a November 2009 rating decision that inter 
alia denied his request to reopen his claim for service 
connection for a respiratory disorder.

Although the RO developed the claim for entitlement to service 
connection for PTSD as a claim to reopen a previously denied 
claim, the Board finds that it is an original claim for service 
connection.  The RO denied entitlement to service connection for 
an acquired psychiatric disorder to include depression in an 
unappealed April 2000 rating decision.  The Veteran was first 
diagnosed with PTSD in June 2001, after the issuance of the April 
2000 rating decision.  The instant claim for service connection 
for PTSD is a claim based on a new diagnosis and is to be 
adjudicated without regard to prior denials that did not consider 
that diagnosis.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Hence the claim for service connection for PTSD must be decided 
without regard to the prior denial of service connection for an 
acquired psychiatric disorder to include depression.

A January 2008 statement from the Veteran's representative 
indicated the Veteran wished to withdraw the issues currently on 
appeal, but a subsequent statement from the Veteran clarified 
that he only wished to withdraw his claims for an increased 
rating for a right bundle block and for residuals of a left fifth 
metatarsal fracture.  Therefore, the instant claims that are 
currently before the Board are as characterized on the title 
page. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's residuals of a mass removal from the left 
testicle manifested by a nodules or cyst on the left epididymis 
throughout the course of this appeal; the record was negative for 
complete atrophy of a testicle or removal of a testicle.

2.  The Veteran's request to reopen his claim for service 
connection for an acquired psychiatric disorder other than PTSD 
to include depression was denied in an unappealed April 2000 
rating decision as the competent medical evidence of record did 
not establish a nexus between any currently diagnosed condition 
and service or establish such a diagnosis with one year of 
discharge; this claim had previously been denied in a February 
1988 rating decision and in a September 1994 rating decision.

3.  Evidence submitted since the April 2000 rating decision does 
not include information pertaining to a fact necessary to 
substantiate the claim, the absence of which was the basis of the 
previous denial.

4.  The Veteran's claim for service connection for respiratory 
disorder was denied in an unappealed March 1998 rating decision 
as the competent medical evidence did not establish a nexus 
between his current disorder and service; this claim had 
previously been denied in a November 1991 rating decision.

5.   Evidence submitted since the March 1998 rating decision does 
not include information pertaining to a fact necessary to 
substantiate the claim, the absence of which was the basis of the 
previous denial.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a mass 
removal from the left testicle have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.115b, DCs 4523, 4524 
(2010).

2.  The April 2000 rating decision that denied service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

3.   Evidence received since the April 2000 rating decision 
denying service connection for an acquired psychiatric disorder 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

4.  The March 1998 rating decision that denied service connection 
for a respiratory disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.105(a) (2010).

5.   Evidence received since the March 1998 rating decision 
denying service connection for respiratory disorder is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.  

VCAA notice in a new and material evidence claim must notify a 
claimant of the evidence and information (1) that is necessary to 
reopen the claim and (2) that is necessary to establish 
entitlement to the underlying benefit.  The VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied. Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with VCAA notice in letters dated in 
September 2001, August 2008 and April 2009.  The September 2001 
letter informed him of the evidence required to substantiate his 
request to reopen his claim for service connection for PTSD.  The 
August 2008 letter informed him of the evidence required to 
substantiate his claim for an increased rating for his testicular 
condition.  The August 2009 letter informed him of the evidence 
required to substantiate his request to reopen his claim for 
service connection for a respiratory disorder.

These letters informed him of what evidence VA would obtain, of 
what evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining evidence from other 
agencies.  In addition, these letters informed him that he should 
submit any information relevant to his claims.  These letters 
were provided prior to the initial adjudication of the Veteran's 
claims.

The Veteran's status as a veteran has been established.  The 
remaining elements of proper Dingess notice were provided in a 
March 2006 letter, after the initial adjudication of the 
Veteran's requests to reopen his claims for service connection 
for an acquired psychiatric disorder.  

The Court has held that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The timing deficiency with regard to the 
March 2006 letter was cured by the readjudication of the claim in 
a December 2006 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

An August 2009 letter notified the Veteran that medical or lay 
evidence could be submitted to substantiate his claim for an 
increased rating for residuals of a mass removal from the left 
testicle and provided specific examples.  This letter stated that 
such evidence should describe the manner in which the Veteran's 
disability has gotten worse based upon the author's knowledge and 
personal observations.  It also notified the Veteran that he may 
submit statements from his employers.  This letter also provided 
notice with regard to the remaining elements outlined in Vazquez-
Flores.  The timing deficiency with regard to this letter was 
cured by the readjudication of the Veteran's claim in a January 
2010 SSOC.  Mayfield, supra.

A June 2001 letter informed the Veteran that his claims to 
establish service connection for PTSD and depression had been 
previously denied.  This letter informed him of the need for new 
and material evidence to reopen this claim, provided regulatory 
definitions of "new" and "material" and informed him of the bases 
for the prior denials.  This letter met the duty to notify the 
Veteran in accordance with Kent.

An April 2009 letter informed the Veteran that his claims to 
establish service connection for a respiratory condition had been 
previously denied.  This letter informed him of the need for new 
and material evidence to reopen this claim, provided regulatory 
definitions of "new" and "material" and informed him of the bases 
for the prior denials.  Although this letter provided the 
incorrect bases of the prior denials and the incorrect date for 
the one of the prior rating decisions, the Veteran has suffered 
no prejudice as he was in receipt of the actual rating decisions.  
This letter met the duty to notify the Veteran in accordance with 
Kent.  The timing deficiency with regard to this letter was cured 
by the readjudication of the Veteran's claim in a January 2010 
SSOC.  Mayfield, supra.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  VA has no duty to provide an examination or obtain 
a medical opinion prior to reopening a claim that has been 
finally denied in a prior decision.  38 C.F.R. § 
3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.   
The Veteran has been afforded a VA genitourinary examination and 
a sufficient opinion has been obtained.  As the Veteran's claims 
for service connection for an acquired psychiatric disorder and a 
respiratory disorder have not been reopened, VA examinations are 
not required.  38 C.F.R. § 3.159(c)(4)(iii).

The Veteran's Social Security Administration (SSA) decision is 
contained in the claims file, however, records supporting this 
decision have not been obtained.  A May 2006 Report of Contact 
indicated that the Veteran's SSA file contained "basically only 
VA healthcare treatment records" and that there was no need to 
duplicate these records.  A September 2007 response from SSA 
indicated that they had no medical information on file for the 
Veteran.  The Board determines that further efforts to obtain 
these records would be futile.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claims.

Legal Criteria for Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Evaluation of Left Testicle Mass Removal Residuals

The Veteran contends that he is entitled to a compensable rating 
for the residuals of the removal of a mass from his left testicle 
due to the impact the condition has had on his prostate.

Disabilities of the testis are rated based on atrophy (under DC 
7523) or removal (DC 7524).   A noncompensable rating is 
warranted for complete atrophy of one testicle and a maximum 20 
percent rating when there is complete atrophy in both testes.  38 
C.F.R. § 4.115b.

A noncompensable rating is warranted for removal of one testicle 
and a maximum 30 percent rating for removal of both testes.  Id. 

A July 2008 VA urology treatment note reflected the Veteran's 
complaints of low semen ejaculate volume for the past ten years.  
Physical examination of the genitalia was unremarkable.  The 
prostate was smooth and enlarged 2+.  Diagnoses of benign 
prostatic hyperplasia and possible retrograde ejaculation were 
made.

An October 2008 VA genitourinary examination reflects the 
Veteran's complaints of constant urination and difficulty 
stopping urination.  Urinary urgency and urine retention were 
also reported.  A history of trauma to the genitourinary system, 
urinary hesitancy, urethral discharge, urinary leakage, recurrent 
urinary tract infections, obstructed voiding, renal dysfunction 
or nephritis were denied.  Erectile dysfunction which included 
the decreased length of erection and retrograde ejaculation were 
also reported.  Examinations of the bladder, urethra, penis, 
testicle, epididymis, and seminal vesicles were normal.  A 
prostate examination revealed a generally enlarged prostate.  
Following this examination and a review of the Veteran's 
treatment records, the examiner opined that the Veteran's 
testicular surgery would not have caused an enlarged prostate.

Complaints of a small lump in the left testes were noted in a 
June 2009 VA treatment note.  Physical examination confirmed the 
presence of such a nodule.  An assessment of questionable nodule 
of the left testes was made.

A July 2009 VA scrotum ultrasound revealed a small cyst of five 
millimeters in the left epididymis and a small cyst of three 
millimeters in the right testis.  Diagnoses of a left 
spermatocele and a small cyst in the right testis were made.

A September 2009 VA genitourinary examination revealed a 
questionable small nodule of five millimeters in the head of the 
left epididymis.  Bladder, urethra, penis, testicles and seminal 
vesicles examinations were normal.  Retrograde ejaculation was 
also noted.  Following this examination and a review of the 
Veteran's treatment records, a diagnosis of a mass in the left 
testicle with retrograde erection was made.

A compensable rating for the Veteran's residuals of a mass 
removal from the left testicle requires complete atrophy or 
removal of one testicle.  38 C.F.R. § 4.115b, DCs 7523, 7524.  
The clinical of record establishes that the Veteran suffered from 
a nodules or cyst on the left epididymis.  Physical examinations 
have consistently found that testicles to be normal.  The 
clinical record is negative for complete atrophy or the removal 
of one testicle and the Veteran has not alleged such symptoms.  A 
compensable rating is therefore not warranted for any period 
during the course of this appeal.  38 C.F.R. § 4.115b, DCs 7523, 
7524.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath, supra.  The 
Board has found no section that provides a basis upon which to 
assign a higher disability rating.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's residuals of a left testicle mass removal 
manifested as described above.  There were no clinical evidence 
or reported periods of hospitalization for these disabilities 
during the appellate period.   The rating criteria contemplate 
these impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Court has held that claim for total disability based on 
individual unemployability due to service-connected disabilities 
(TDIU) is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability due 
solely to the service-connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 
5 Vet. App. 375 (1993).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Veteran's current service-connected disabilities include: 
status-post left knee replacement, rated as 30 percent disabling 
between June 2006 and December 2007 and 60 percent disabling 
thereafter; status-post right total knee arthroplasty, rated as 
30 percent disabling; right bundle branch block, rated as 10 
percent disabling; residuals of a left fifth metatarsal fracture, 
rated as 10 percent disabling; a left hand condition, rated as 10 
percent disabling; a right little finger fracture, rated as 
noncompensably disabling; residuals from the removal of a mass in 
the left testicle, rated as noncompensably disabling; and a right 
middle finger tip amputation, rated as noncompensably disabling.  
A separate 10 percent rating for left knee osteoarthritis was in 
effective prior May 2005 and separate 10 percent rating for right 
knee degenerative joint disease was in effect prior to August 
2007. 

Although the Veteran's current combined disabling rating is 90 
percent, his combined rating was 50 percent between March 2001 
and June 2006.  There were also various periods in which a 
temporary total rating had been assigned due to the Veteran's 
various knee surgeries.  In addition, TDIU benefits have been 
granted effective January 27, 2009.

In a September 2003 VA treatment note, the Veteran's social 
worker indicated that he was unemployable due to his current PTSD 
symptoms.

A November 2006 SSA decision found that the Veteran was unable to 
work due to osteoarthritis of the knees, degenerative changes of 
the lumbar spine and hips, PTSD and recurrent major depression.  
He had not engaged in substantial gainful activity since March 
2005, when his SSA application was filed.

A March 2010 VA general medical examination found that the 
Veteran's service-connected conditions would prevent him from 
performing physical employment but would not affect sedentary 
employment.  In addition, his service-connected heart condition 
would not place limitation on his physical activity as ordinary 
(moderate to heavy) physical activity does not result in cardiac 
symptoms such as fatigue or dyspnea.

The record is negative for evidence that the Veteran was employed 
during the course of this appeal and he has not alleged being 
unable to work due to his residuals of a left testicle mass 
removal.  However, the September 2003 opinion from the Veteran's 
VA social worker attributed this unemployment to his non-service 
connected PTSD and the November 2006 SSA decision granted 
benefits based, in part, on non-service connected disabilities.  
The March 2010 VA examiner determined that the Veteran's service-
connected disabilities prevented him from performing physical 
employment only.  Further consideration of TDIU prior to 
January 2009 is therefore not warranted.




Legal Criteria for Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.   If the evidence establishes that a veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   If the evidence 
establishes that the veteran was a prisoner-of-war and the 
claimed stressor is related to that prisoner-of-war experience, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.   38 C.F.R. § 3.304(f).

The Court has found that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required. Instead, independent evidence that the incident 
occurred is sufficient.   Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board must make a specific finding as to whether a veteran 
actually engaged in combat.   Zarycki v. Brown, 6 Vet. App. 91 
(1993).

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to whether 
a veteran engaged in combat with the enemy for the purposes of 38 
U.S.C.A. § 1154(b).  VA's General Counsel has defined the phrase 
"engaged in combat with the enemy" as requiring that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999)

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 264 
(2004).  A determination that a veteran engaged in combat with 
the enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99. Evidence submitted to support a claim that a 
veteran engaged in combat for purposes of a claim of service 
connection for PTSD may include a veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Certain chronic disabilities such as psychosis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.   38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.   Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.   New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.   38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).  However, the benefit-of-the-doubt rule 
does not apply when the issue is new and material evidence; see 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

New and Material Evidence: Acquired Psychiatric Disorder Other 
than PTSD

An April 2000 rating decision denied the Veteran's request to 
reopen his claim for service connection for an acquired 
psychiatric disorder to include depression the competent medical 
evidence of record did not establish a nexus between any 
currently diagnosed condition and service or establish that  a 
diagnosis was made within one year of discharge.  A notice of 
disagreement was not received within one year of notification of 
this rating decision, thus rendering it "final" under 38 U.S.C.A. 
§ 7105(c).

Evidence considered in the April 2000 rating decision includes 
the Veteran's service treatment records, VA treatment records 
dated through October 1999 and various VA examinations.

Complaints of difficulty waking up and feeling tired and an 
impression of probable psychiatric etiology were noted in 
February 1979.

The Veteran was hospitalized in May 1986 after he requested 
detoxification from cocaine.  He reported freebasing for the past 
five years and that his previous attempts to quit on his own were 
unsuccessful.  The provider noted that the Veteran displayed 
highly manipulative behaviors during his admission, including 
being extremely caustic and demeaning to some of the more 
vulnerable patients on the ward.  Diagnoses included moderate 
chronic cocaine abuse and dependence and mixed personality 
features, including the narcissistic and passive aggressive type.  

A January 1984 service discharge examination was negative for any 
complaints, findings or diagnoses related to an acquired 
psychiatric disorder.

A July 1987 VA general medical examination was negative for any 
psychiatric complaints, findings or diagnoses.

An October 1987 VA psychiatric examination reflected the 
Veteran's reports that he was hospitalized for depression during 
service due to his wife's affair with another woman.  He 
subsequently began drinking, smoking marijuana and using cocaine 
as a way to cope with the emotional distress he experienced after 
this incident.  He "turned himself in" for this drug use under 
the assumption that he would be granted amnesty but was instead 
given a general discharge for drug use.  Since service, he has 
been "haunted by the fact that his career ha[d] gone down the 
drain," that he lost his wife and that he was unable to find 
work as a heavy equipment mechanic.  Mental status examination 
revealed a mildly agitated affect with some underlying 
depression.  There was no evidence of delusional thinking but 
some slight paranoia, as he claimed that there was a conspiracy 
which prevented him from being promoted in service.  The examiner 
noted that he did not have access to the Veteran's claims file at 
the time of the examination and that such a review would be 
useful in reaching a diagnosis.  A diagnosis of rule-out paranoid 
personality trait or paranoid personality disorder was made 
following this examination.

An addendum to the October 1987 VA psychiatric examination 
indicated that the Veteran's claims file had been reviewed and 
that there was no information related to depression or any other 
mental disorders.

A March 1991 VA orthopedic examination was negative for any 
complaints, findings or diagnoses related to any psychiatric 
disorder.

Diagnoses of cocaine dependence, cocaine abuse and organic mood 
syndrome were noted in a June 1992 VA treatment summary.  
Polysubstance abuse was diagnosed in a June 1993 VA discharge 
summary.

An August 1993 VA treatment summary noted diagnoses of 
polysubstance dependence, major depression and personality 
disorder.  

The Veteran reported feeling depressed about the end of his 
marriage to his second wife, the loss of his military career and 
being abused as a child in an August 1993 VA treatment note.

Evidence received after the April 2000 rating decision included 
the Veteran's service personnel records and VA treatment records 
dated through January 2010.

Diagnoses of a substance abuse history and major depression with 
suicidal ideations were made in an October 1999 VA treatment 
note.  An Axis-II diagnosis of rule-out antisocial personality 
disorder was also made.

The Veteran reported that he married his first wife during 
service in a January 2000 VA treatment note.  This marriage 
quickly deteriorated after he learned that she was a bisexual, 
that she had been caught in bed with another women in the 
barracks and that his fellow servicemen ridiculed him upon 
learning his wife's sexuality.  He became depressed and began to 
abuse substances heavily when his marriage declined.  He 
struggled with depression for the remainder of his military 
career.  The results of the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2) were invalid as the results were consistent 
with a typical fake-bad profile.  The Veteran was noted to over-
report symptoms and that he usually endorsed the more obvious 
questions suggestive of severe psychopathology, including 
symptoms consistent with thought disordered patients.  The 
general sense was that the Veteran was attempting to present 
himself as more mentally ill than was actually the case, and that 
this tendency might have been motivated by an attempt to acquire 
secondary gains such as financial compensation.  A similar 
pattern of over-reporting was observed in the Millon Clinical 
Multiaxial Inventory-2 (MCMI-2).  Following this examination, 
diagnostic impressions of malingering, alcohol dependence in 
early partial remission, cocaine dependence in early partial 
remission and rule-out delusion disorder, unspecified type were 
made.  An Axis-2 diagnosis of mixed personality disorder with 
antisocial, narcissistic and passive-aggressive traits was also 
made.  The examiner opined that the Veteran's motivation for his 
tendency to over-report seemed purposeful and an attempt to 
receive secondary gains such as compensation through service 
connection.

A February 2000 VA treatment discharge summary indicated that 
almost no significant improvement in the treatment goals was 
achieved and it became clear early on that the Veteran was not 
experiencing a distinct depressive episode.  Any depressive 
symptomology that he reported was related to remorse he felt 
after multiple drug relapses and he was unable to maintain 
abstinence from drug use over the course of seven weeks.  He also 
made little progress in exploring his maladaptive personality 
traits.  

A June 2001 VA treatment note reflects the Veteran's reports of 
anxiety and depression since he was attacked by ten teens in 
September 2000.  He now experienced nightmares about the 
incident, was overly suspicious of people he did not know, had 
intrusive thoughts and flashbacks at intervals and had 
nightmares.  Auditory and visual hallucinations which were most 
pronounced during periods of heavy substance abuse were also 
reported.  His first period of depression occurred after his 
first wife began to flaunt her lesbian relationships in front of 
him and sexually harassed him.  Impressions of cocaine dependence 
in early remission, alcohol dependence in early remission, 
marijuana dependence in early remission, a history of depression 
rule-out recurrent major depressive disorder with psychotic 
features, anxiety not otherwise specified (NOS) and rule-out 
PTSD, non-combat related.  The examiner noted that the Veteran's 
possible symptoms of PTSD were related to his September 2000 
assault.

In a December 2001 stressor statement, the Veteran detailed his 
relationship with his first wife and her alleged self-induced 
abortion with a hanger and quart of beer.

The Veteran reported that the basis of his PTSD was "witnessing 
his ex-wife performing on abortion on herself" during service in 
a September 2001 VA treatment note.  This incident led him to 
abuse crack cocaine and he turned himself in five years later for 
treatment.

A September 2003 opinion from Dr. D L. indicated that the Veteran 
had been diagnosed with PTSD that was related to his military 
service.  His most prevalent symptoms were depression, anxiety 
and suspiciousness.

A September 2005 opinion from Dr. D. C. noted the Veteran's 
complaints of fatigue and a depressed mood.  Assessments of 
fatigue, likely somatic depression and uncontrolled depression 
were made.

Diagnoses of cocaine dependence, alcohol dependence disorder, 
rule-out mood disorder NOS and PTSD, historically noncombat were 
noted in an October 2007 VA discharge summary.  Cluster B traits 
historically were also diagnosed.

The April 2000 rating decision denied the Veteran's claim for 
service connection for an acquired psychiatric disorder other 
than PTSD as the evidence of record failed to establish a nexus 
between any such condition and service or establish such a 
diagnosis within one year of discharge.  As such, competent 
evidence establishing such a nexus or a diagnosis within one year 
of discharge is required to reopen his claim.

No such evidence has been received.  The newly submitted clinical 
evidence documents the Veteran's continued treatment for a 
variety of psychiatric disorders but do not offer any opinion 
regarding the etiology of these disorders.  The Veteran's various 
statements regarding his in-service treatment for drug use had 
been previously considered by decision-makers in the April 2000 
rating decision.  No other competent medical evidence has been 
submitted suggesting a nexus between the Veteran's currently 
diagnosed acquired psychiatric disorder other than PTSD and 
service or establishing a diagnosis within one year of service 
has been submitted.

In addition, the service personnel records obtained since the 
April 2000 rating decision are not relevant to the instant claim 
and cannot serve as the basis to reopen this claim or to 
adjudicate this claim without regard to the prior denials  38 
C.F.R. § 3.156(c).

As the additional evidence received since the April 2000 denial 
is cumulative or duplicative, new and material evidence has not 
been received.  The claim is therefore not reopened and the 
appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).

New and Material Evidence:  Respiratory Disorder

A March 1998 rating decision denied the Veteran's claim for 
service connection for a respiratory condition as secondary to a 
heart condition as the evidence of record failed to establish a 
nexus between any lung condition and service, including a 
service-connected heart condition.  A notice of disagreement was 
not received within one year of notification of this rating 
decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered March 1998 rating decision includes the 
Veteran's service treatment records, VA treatment records dated 
through February 1994, various VA examinations and various 
private treatment records.

A June 1975 chest X-ray was negative for any radiographic 
abnormalities.  A diagnosis of pneumonia was made in November 
1976.  Complaints of a sore throat and cough were noted in August 
1977.  Bronchitis was assessed in December 1977.  The Veteran's 
chest was found to be clear in April 1978.  An assessment of an 
upper respiratory infection (URI) was noted in December 1979.  An 
impression of pneumonia was made in March 1980 and a subsequent 
March 1980 chest X-ray noted that this pneumonia had resolved.  
An October 1981 chest X-ray was normal and an assessment of URI 
was made in September 1983.  A July 1986 chest X-ray revealed 
mild elevation of the left hemidiaphragm and lung fields which 
were clear and without elveolar infiltrates.

Probable pleurisy and bronchitis were diagnosed in an undated 
treatment note.

A January 1984 service discharge examination was negative for any 
relevant abnormalities and an accompanying chest X-ray was found 
to be clear.

A July 1987 VA general medical examination was negative for any 
complaints, diagnoses or findings related to the Veteran's 
respiratory system.  Physical examination noted that his lungs 
were clear.

A March 1991 VA orthopedic examination was negative for any 
complaints, findings or diagnoses related to any respiratory 
disorder.

A diagnosis of COPD was noted in a November 1993 VA treatment 
summary.  Auscultation of the chest was clear with no rales or 
rhonchi.  A December 1993 VA chest X-ray was normal.

A diagnostic impression of an URI was noted in March 1994.  
Community acquired pneumonia in the right middle lobe and COPD 
with cardiac manifestations were diagnosed in an April 1994 VA 
treatment note.

An October 1995 private chest X-ray was negative for pulmonary 
nodules but noted the prominence of the main pulmonary arteries 
with flattening of the hemidiaphragm suggestive of COPD.  An 
impression of COPD was made.

Evidence received since the March 1998 rating decision included 
the Veteran's service personnel records, various private 
treatment records and VA treatment records dated through January 
2010.

An October 2000 VA treatment note indicated that the Veteran had 
experienced severe trauma to his thorax, spleen and right 
shoulder approximately one and half months ago.  He suffered 
bilateral pneumothoraces secondary to multiple rib fractures and 
had chest tubes in his right lung and in his left lung.  He now 
experienced some shortness of breath.  Physical examination 
revealed mild tenderness around the chest tube entry sites and 
deceased breath sounds in the apices bilaterally.  Chest X-rays 
found some pleural parenchymal scarring in the left lower lobe 
consistent with prior rib fractures and a new lung nodule present 
that had not been present on prior films.

A history of smoking one pack per day for about 30 years was 
reported in a December 2000 VA treatment note.  Physical 
examination was negative for acute respiratory distress and noted 
that his lungs were clear to auscultation bilaterally with 
decreased breathing sounds.  An assessment of non-characteristic 
chest pain with a clear, unchanged X-ray with a mild cough and a 
longstanding history of smoking was made.  There was no evidence 
of pneumonia or pneumothroax.

A December 2000 VA chest X-ray revealed that the Veteran's lungs 
were hyperaerated and that there was no air space disease 
present.  An impression of COPD and no acute disease was made.

An April 2001 VA chest X-ray revealed airspace disease in the 
posterior aspect of the right lower lobe compatible with possible 
pneumonia or hemorrhage, COPD and multiple healed left rib 
fracture deformities.

Acute bronchitis was diagnosed in a December 2003 VA treatment 
note.

A September 2005 private opinion from Dr. D. C. indicated that 
the Veteran's lungs were clear to auscultation bilaterally and 
that his respiratory was unlabored.  There was no wheezing, rales 
or rhonchi.  An impression of COPD without any acute 
cardiopulmonary abnormalities was made in an accompanying chest 
X-ray.

Complaints of pain in the right lower lung area for the past two 
weeks were noted in a July 2006 VA treatment note.  The Veteran 
noticed a sharp pain in the right lower lung area while walking 
upstairs.  There was pain when taking a deep breath but shortness 
of breath, fever, chills or recent injuries were denied.  There 
was no current cough but he previously did spit up greenish 
sputum when he took breaths while coughing.  He was a smoker.  
Physical examination revealed that his lungs were completely 
clear.  There was good aeration in the bases with complaints of 
pain right along the ribcage on deep palpation and pressure.  The 
examiner opined that the Veteran may have fractured his rib or 
reinjured his ribs.  An accompanying chest X-ray was negative.

An assessment of pneumonia was made in a May 2008 VA treatment 
note.  Physical examination was negative for wheezing, rales or 
rhonchi anteriorly or posteriorly.  An accompanying chest X-ray 
revealed a small left lower lobe infiltrate and mild pulmonary 
emphysema.

Physical examination conducted during the September 2008 VA 
cardiac examination noted that the Veteran's breath sounds in his 
upper and lower lobes were clear bilaterally.  Percussion was 
normal bilaterally.

A clinical impression of bronchitis was noted in a November 2008 
private treatment note.  The accompanying chest X-rays noted 
marked changes of COPD without acute abnormalities.

A January 2009 private discharge summary contained diagnoses of 
COPD and a respiratory infection/bronchitis/left lower lobe 
pneumonia.  An accompanying chest CT scan noted infiltrate that 
was suspected centrally and laterally at the left base and a 
small fibrotic band peripherally at the left base.  A small air 
space density in the left CP angle region suggested an infectious 
etiology in a January 2009 chest X-ray.

A January 2009 private chest X-ray found that small air space 
density in the left CP angle region may represent an infectious 
etiology.

The March 1998 rating decision denied the Veteran's claim for 
service connection for a respiratory disorder as the evidence of 
record failed to establish a nexus between any lung condition and 
service, including a service-connected heart condition.  As such, 
competent evidence establishing such a nexus between the 
condition and service is required to reopen his claim.

No such evidence has been received.  The newly submitted clinical 
evidence documents the Veteran's continued treatment for a 
variety of respiratory disorders but do not offer any opinion 
regarding the etiology of these disorders.  The Veteran's various 
statements regarding his in-service treatment for a respiratory 
disorder had been previously considered by decision-makers in the 
March 1998 rating decision.  No other competent medical evidence 
suggesting a nexus between the Veteran's currently diagnosed 
respiratory disorders and service has been submitted.

In addition, the service personnel records obtained since the 
March 1998 rating decision are not relevant to the instant claim 
and cannot serve as the basis to reopen this claim or to 
adjudicate this claim without regard to the prior denials.  38 
C.F.R. § 3.156(c).

As the additional evidence received since the March 1998 denial 
is cumulative or duplicative, new and material evidence has not 
been received.  The claim is therefore not reopened and the 
appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

Entitlement to a compensable rating for residuals of a left 
testicle mass removal is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disorder other than PTSD is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
respiratory disorder is denied.


REMAND

In a May 2009 statement, the Veteran alleges to suffer from PTSD 
as a result of witnessing a fellow soldier lose his arm into a 
wench cable he was greasing in September 1980.  This soldier died 
as a result of this incident.  The Veteran did not know the name 
of the solider injured, but knew that it occurred while he was 
assigned to A Company, 864th Engineer Battalion.

A July 2009 Memorandum indicated that a formal finding of a lack 
of information required to corroborate a stressor associated with 
a claim for service connection for PTSD had been continued.  The 
Memorandum noted this incident was alleged to have occurred at 
the Headquarters Company, which was another site from where the 
Veteran was located at the time according to his personnel 
records.  However, a review of the Veteran's personnel records 
indicates that he began the referenced coursework in October 
1980, after the alleged incident.  A search of the United States 
Joint Services Records Research Center (JSRRC) is required in an 
attempt to verify this reported non-combat stressor.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, at 83.  The threshold for finding 
a link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

The Veteran has indicated that he has suffered from PTSD 
continuously since service, although he has attributed his 
symptoms to a non-service related stressor on numerous occasions.  
A June 2001 VA examiner opined that the Veteran's possible PTSD 
was related to his September 2000 assault.   In the event that 
the Veteran's reported non-combat stressor is verified, a VA 
psychiatric examination should be conducted to determine whether 
the Veteran's PTSD was related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact United States 
Joint Services Records Research Center or 
other appropriate source and request 
supporting evidence of the claimed stressor 
as provided by the Veteran.  If additional 
information is needed to complete this 
request, the Veteran should be so advised of 
the specific information needed. 

The claimed stressor includes witnessing a 
fellow soldier losing his arm in an accident 
in September 1980 while assigned to A Company 
of the 864th Engineer Battalion.  This 
stressor was detailed in a May 2009 
statement.

2.  If the non-combat stressor reported by 
the Veteran is confirmed in the development 
listed above, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether his currently diagnosed 
PTSD is related to service.  The claims file 
including a copy of this remand must be made 
available to, and be reviewed by, the 
examiner.  The examiner should note such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current PTSD 
had its onset in service or is otherwise 
related to a disease or injury in service.  
In the event that PTSD is diagnosed, the 
examiner should state the reported stressor 
supporting that diagnosis.

The examiner should provide a rationale for 
this opinion.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.

3.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions requested in this remand.  

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


